Citation Nr: 1135490	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-22 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty in the U.S. Navy from January 1951 to October 1958 and in the U.S. Air Force from October 1958 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded the appeal in July and December 2010 for additional development of the record.


FINDING OF FACT

Tinnitus was not manifest in service and is unrelated to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in July 2008 discussed the evidence necessary to support a claim of entitlement to service connection.  The Veteran was invited to submit or identify relevant evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

An August 2010 letter advised the Veteran of the status of his claim.  It discussed the evidence necessary to establish service connection on a secondary basis.  The Veteran was invited to submit or identify pertinent evidence.  

Except as discussed below, the Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that, identified treatment records have been associated with the claims file.  VA audiological examinations have been carried out.  The Board finds that the 2008 and 2011examinations, when considered together, are adequate in that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing her conclusions.  The Board further observes that in its December 2010 remand, the AOJ was directed to obtain a VA examination from an examiner who had not previously examined the Veteran.  The examination was conducted by the same audiologist who performed the August 2008 examination.  However, in that the examiner fully addressed the question posed by the Board and offered sufficient rationale for her opinion, the Board finds that the current May 2011 examination report is adequate upon which to decide the Veteran's claim and that there is no prejudice to the Veteran.  In that regard, the Board notes that the examination reports of record are thorough and consistent with contemporaneous treatment records, and adequately respond to the questions posed in this appeal.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.


Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Service treatment records reflect that on examination in November 1954, the Veteran's ears were normal.  On reenlistment examination in December 1954, the Veteran endorsed ear, nose, or throat trouble and running ears.  The examiner noted the Veteran's report that he had recovered from "running ears" when his tonsils were removed at age 15.   Clinically his ears were normal and he was deemed qualified for enlistment.  On examination for release from active duty in September 1958, the Veteran's ears were normal.  

On Air Force enlistment in October 1958 the Veteran reported a history of ear, nose, or throat trouble and running ears.  In March 1966 the Veteran did not report tinnitus following noise exposure.  He reported a history of ear, nose, or throat trouble and running ears in July 1968.  The July 1968 examiner indicated that the Veteran's ears were normal.  He also elicited a history of running ears in childhood, still present and relieved with medication.  

On retirement examination in April 1971 the Veteran reported a history of ear, nose or throat trouble, running ears, and hearing loss.  General examination of his ears was normal.  On consultation to the otolaryngology clinic, the Veteran denied a history of tinnitus.

The Veteran was afforded a VA examination in August 2008.  He reported constant bilateral tinnitus.  He noted that onset of his tinnitus was 10 to 15 years previously.  The examiner noted the Veteran's report of excessive noise exposure during both his Navy and Air Force service.  The Veteran reported that that hearing protection was not available during either period of service.  He attributed his tinnitus to service.  The examiner concluded that since the Veteran did not notice tinnitus until 10 to 15 years previously, which was more than 25 years post military noise exposure, it was not at least as likely as not that tinnitus was related to service.

In May 2009 the RO requested an opinion regarding whether the Veteran's claimed tinnitus was secondary to hearing loss, or whether the hearing loss and tinnitus shared the same etiology.  In May 2009 a VA audiologist, someone other than the August 2008 examiner, reviewed the claims file.  This audiologist indicated that he possibilities of etiology were numerous an one would not likely be able to identify an etiology with absolute certainty.  She noted that to do so would be resorting to total speculation.  She concluded that, based on the history provided by the Veteran, his denial of tinnitus in service, and the fact that tinnitus can be the result of a variety of conditions, she agreed with the previously rendered opinion that it was not at least as likely as not that tinnitus was related to service.

This same VA audiologist reviewed the claims file again in August 2010.  She essentially rendered the same opinion as in may 2009, concluding that tinnitus was not related to service.

The Veteran was afforded an examination in May 2011, by the same audiologist who conducted the May 2009 evaluation.  She reviewed the records and interviewed the Veteran.  The Veteran reported onset of tinnitus about 50 years previously.  The examiner noted that although hearing loss and tinnitus were commonly present together they were not necessarily mutually occurring and had varying causes, to include certain medications, stress, anxiety, nicotine, sodium, and excessive caffeine.  She indicated that hearing loss did not cause tinnitus and vice versa.  She opined that it was not at least as likely as not that tinnitus was secondary to or aggravated by the Veteran's service-connected hearing loss.

Having carefully reviewed the record, the Board concludes that service connection is not warranted for tinnitus on either a direct or secondary basis.  The Board notes that there is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within years of separation.  In fact, the Veteran specifically denied tinnitus during service.  Moreover, the VA examiner has determined that tinnitus is neither related to service or to the service-connected hearing loss disability.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains a diagnosis of tinnitus, it does not contain reliable evidence which relates this disability to any injury or disease in service.  As noted, the VA examiner has concluded that tinnitus is neither related to service nor to the service-connected hearing loss disability.  The Board finds that the negative record in service and for years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In essence, the audiologist who conducted the August 2008 and May 2011 examinations provided reasoned opinions, based on complete review of the record, interview, and examination.  In assigning high probative value to these opinions, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted complete examinations.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than his unsupported statements.   

The Board has considered the Veteran's statements concerning the etiology of his claimed tinnitus.  He is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that he is not competent to state whether the claimed tinnitus is related to service.  See Jandreau (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is far too complex a medical question to lend itself to the opinion of a layperson.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless o flack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that in determining whether statements by a Veteran are credible, it may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the record shows that the Veteran denied tinnitus during service while contemporaneously being assessed for hearing loss on routine hearing conservation testing.  At the 2008 VA examination, the Veteran reported onset of tinnitus 10 to 15 years previously, dating to approximately 25 years following service.  However, at the 2011 examination he reported a 50 year history of tinnitus.  His inconsistency in reporting date of onset undermines the veracity of his statements regarding continuity.  

Consequently, the Board finds that the Veteran's reported history of tinnitus for 50 years is not credible.  As noted, there is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within years of separation.  Rather, the first indication of tinnitus dates to his claim for service connection, received in 2002.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).  This lengthy period weighs heavily against the claim.

In summary, there is no credible evidence of tinnitus in service, and no credible evidence that tinnitus is related to service or to service-connected bilateral hearing loss disability.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Therefore, the claim of entitlement to service connection for tinnitus must also be denied.  


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


